Citation Nr: 0009012	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-05 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
to include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim for 
service connection for a seizure disorder secondary to a 
service-connected anxiety disorder, and denied the veteran's 
claim for a rating in excess of 10 percent for an anxiety 
disorder.  The veteran filed a timely appeal to these adverse 
determinations.

The Board notes that in a rating decision dated in November 
1998, following the receipt of new medical evidence, the RO 
recharacterized the veteran's service-connected psychiatric 
disorder from anxiety reaction to PTSD.  In addition, the RO 
increased the disability evaluation for the veteran's PTSD 
from 10 percent to 30 percent disabling.  The Board notes 
that in a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show 
that the veteran expressly stated that he was only seeking a 
30 percent rating for his PTSD.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (1999).  
Therefore, the issue of an increased rating for PTSD remains 
in appellate status.

In addition, the Board notes that during the course of his 
subsequent hearing before an RO hearing officer in January 
1999, the veteran indicated that he believed that his seizure 
disorder was caused by his PTSD.  In addition, he provided 
testimony regarding his belief that his seizures began in 
service, which the RO determined reasonably raised the issue 
of direct service connection for a seizure disorder.  In May 
1999, VA received a statement from the veteran's service 
representative which formalized the veteran's claim for 
service connection for a seizure disorder secondary to PTSD.  
Therefore, in its August 1999 supplemental statement of the 
case, the RO updated the issue on appeal as entitlement to 
service connection for a seizure disorder, either on a direct 
basis or secondary to service-connected PTSD.  The Board 
shall thus address the issue as such in the instant decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has not presented competent evidence that his 
seizure disorder is related to a disease or injury incurred 
in service or to a service-related disability, including 
PTSD.

3.  The veteran's PTSD is currently manifested by some 
depression, anxiety, and chronic sleep impairment, but is 
well controlled with medication and is no more than mild in 
severity.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a seizure 
disorder, to include as secondary to PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a rating in excess of 30 
percent for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-
4.3, 4.7, 4.130, Diagnostic Code 9411 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a seizure disorder, to include as 
secondary to PTSD

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999). 

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Additional disability resulting 
from the aggravation of a nonservice-connected condition is 
also compensable under 3.310(a).  Allen v. Brown, 7 Vet. App. 
429, 448 (1995) (en banc).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1998 (hereinafter, the "Court"), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 10 Vet. App. 432 (1997); see Locher v. Brown, 9 Vet. 
App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 Vet. App. 
513, 516-17 (1995), for the proposition that lay evidence 
linking a fall to a service-connected weakened leg sufficed 
on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim for service 
connection for a seizure disorder includes his service 
medical records, which are negative for any evidence of 
recorded complaints or diagnoses of, or treatment for, 
seizures.

The first evidence of seizures is found in a VA hospital 
summary dated in December 1975, at which time diagnoses of 
chronic alcoholism and alcohol withdrawal seizures were 
rendered.  At the time of this hospitalization, both an 
electroencephalogram (EEG) and a brain scan were found to 
show normal test results.  This diagnosis was essentially 
repeated following subsequent VA hospitalization in January 
1977, at which time a diagnosis of an alcohol seizure 
secondary to ethanol abuse and/or withdrawal was rendered.  
Of particular note is a notation in this summary that the 
veteran had been treated at that same facility approximately 
14 months earlier for "a seizure described as major motor, 
the first in his life, and by history related to ethanol 
abuse and/or withdrawal."  (emphasis added).  

This diagnosis was repeated and confirmed on many occasions 
in subsequent medical records, including the following:  a VA 
hospitalization summary dated in May 1979, which indicated a 
diagnosis of "history of alcohol induced withdrawal 
seizures"; a VA medical certificate dated in May 1981, which 
indicated a diagnosis of "seizure disorder probably due to 
ETOH"; the report of a VA psychiatric examination conducted 
in July 1982, which indicated a diagnosis of "alcoholism, 
chronic[,] with history of withdrawal seizures"; a VA 
discharge summary dated in January 1996, which indicated a 
diagnosis of "status post seizure disorder related to 
ethanol"; a VA neurology clinic note dated in March 1997 
which indicated a diagnosis of an "ETOH withdrawal 
seizure"; and a VA discharge summary dated in May 1997 which 
indicated a diagnosis of "alcohol dependence and alcohol 
withdrawal seizure."  

The Board also notes that diagnostic testing on several 
occasions failed to reveal the presence of a true seizure 
disorder, including the report of an EEG conducted in 
February 1995, which indicated normal awake and asleep 
recordings.  In addition, the Board notes that in a VA 
discharge summary dated in May 1997, the examining physician 
sated that "[a]fter reviewing the patient's prior medical 
records, it was decided that the patient had no history of an 
underlying seizure disorder, and it was decided that his 
Dilantin should be discontinued."  The veteran also stated 
to treating physicians on many occasions that his seizures 
only occurred when he had stopped drinking alcohol for a 
period of time, and that he often drank alcohol when he felt 
a seizure coming on to stop the seizure from occurring.

In January 1999, the veteran testified at a hearing before an 
RO hearing officer.  At that time, he stated that he had 
seizures during service, and that they continued from right 
after service until the present.  He stated that he had these 
seizures once every month or so, although his most recent 
seizure was "a few months" earlier, when he was attending a 
funeral in Peoria, Illinois (the Board notes that an 
emergency room report from Proctor Hospital in Peoria, 
Illinois, indicates that the veteran suffered a seizure in 
May 1997 while attending a funeral there, some 20 months 
prior to his hearing).  He stated that no doctors had ever 
written down an opinion that his seizures were caused by his 
PTSD, but indicated that he could get such an opinion from 
his treating psychiatrist.  The Board notes that the hearing 
officer informed the veteran that he would hold open the 
veteran's claim for an additional 30 days in order to give 
the veteran time to procure and submit such a statement, but 
the record does not indicate that such a statement has been 
received to date.

In February 1999 the veteran the veteran entered a VA 
facility for alcohol detoxification.  It was noted to be his 
fourth admission for detoxification.  Although he was not 
treated for seizures at that time, of note is the examiner's 
statement that "[t]he patient has a history of seizures on 
withdrawal from alcohol.  The patient has no history of 
seizures while he is drinking or during periods of extended 
soberness.  The patient states that the seizures only occur 
during the first couple weeks of abstinence."

A review of the evidence detailed above reveals no competent 
evidence which indicates that the veteran's seizures had 
their onset in service.  On the contrary, despite the 
veteran's assertion that he had seizures both in service and 
immediately following discharge, a review of his service 
medical records do not show that he was ever treated for or 
diagnosed with a seizure while in the military, and post-
service records do not indicate that he suffered from a 
seizure until 1975, seven years after discharge.  
Furthermore, in the January 1977 VA discharge summary, the 
veteran himself indicated that his seizure 14 months earlier, 
i.e., in 1975, was "the first in his life."  

Furthermore, there is no evidence that the veteran's seizures 
are caused by or are otherwise in any way related to his 
service-connected PTSD.  On the contrary, the record is 
replete with medical opinions and diagnoses which indicate 
that his seizures are solely the result of his nonservice-
connected alcohol abuse disorder, in particular the severe 
alcohol withdrawal symptoms which occur when the veteran 
stops drinking.  Furthermore, repeated testing, including 
EEGs and brain scans, have consistently failed to find any 
evidence of a true seizure disorder.  Indeed, the examiner 
who created the May 1997 VA discharge summary stated that, 
after reviewing the patient's prior medical records, it was 
decided that the patient had no history of an underlying 
seizure disorder, and it was decided that his Dilantin (an 
anti-seizure medication) should be discontinued.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current seizures are related to his active duty military 
service, or to his service-connected PTSD.  The Board does 
not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his seizures.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit, in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions.  Thus, the 
Board finds that the veteran's contention that his current 
seizures are medically related to service or to his service-
connected PTSD cannot be accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a seizure disorder, on either a direct or a 
secondary basis, and the claim must be denied on those 
grounds.  As the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the veteran's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a seizure disorder, to include as secondary to 
service-connected PTSD.  On the contrary, at the time of his 
hearing, the veteran conceded that no doctor had ever written 
down an opinion that his seizures were related to his PTSD.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).

II.  Increased rating for PTSD

The veteran's claim for an increased rating for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's PTSD have been properly 
developed.  No further assistance to the veteran is required 
on that issue to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Evidence relevant to the current level of severity of the 
veteran's PTSD includes VA outpatient treatment notes dated 
from March 1997 to January 1999.  These notes indicate that 
the veteran complained on several occasions of various 
psychiatric symptoms, including depression, anxiety and 
nervousness, poor sleep, nightmares, and flashbacks of 
Vietnam combat.  However, PTSD was only diagnosed on one 
occasion, in April 1998.  Many of these notes also indicated 
that the veteran was experiencing difficult social stressors 
at home, including the recent death of his father.

In October 1998, the veteran underwent a VA psychiatric 
examination.  At that time, he complained of unemployment, 
not meeting his responsibility for his family, seizures, 
hypertension, weakness, and restlessness.  He indicated that 
he was married, and that most of the time he and his wife got 
along fine.  He stated that they had five children, four of 
whom lived outside the home and were doing well, with weekly 
contacts with the veteran and his wife.  He stated that they 
had some problems with the fifth child, a 14-year-old 
daughter.  His recent job history included two months as an 
inspector at a foundry in 1997 to 1998, which ended when he 
was laid off due to seizure problems.  He worked from 
February to March 1998 at a different company, but was again 
laid off due to problems with seizures.  He denied having any 
other problems at his jobs other than the two job losses due 
to seizures, and denied that his alcohol abuse affected his 
work.  He stated that he was currently unemployed, but did 
work for temporary agencies as a factory laborer.

On examination, the veteran's mood was mildly dysphoric and 
mildly to moderately anxious.  He denied any suicidal, 
homicidal, or paranoid ideation.  He stated that his appetite 
was variable, and that his sleep was disturbed by frequent 
initial and middle insomnia with a duration of 3 to 5 hours.  
He reported having nightmares about his Vietnam experience on 
the average of 2 to 4 times per month.  He reported 
experiencing flashbacks of Vietnam a few times per year.  He 
stated that he had a hyperstartle response to loud noises, 
and avoided hunting, combat movies, and fireworks.  
Hypervigilance was not evident.  He described feeling nervous 
in crowds.  He reported that his current activities included 
laying on his bed and worrying, helping with household 
chores, helping care for his grandchild, applying for jobs, 
watching television news programs, evening programs and 
videotapes, visiting friends and relatives, and attending 
church on some Sundays.

Objectively, the veteran was cooperative and well-groomed, 
with good eye contact.  His speech rate was within normal 
limits, although his verbal responses were sometimes oblique 
and defensive.  His affect was appropriate, although the 
range of affect was constricted.  He was alert and oriented, 
with a coherent, relevant, logical and goal-oriented stream 
of thought.  There were no psychotic thought processes 
evident, and remote and recent memory were adequate.  He 
reported problems with concentration.  His abstract thinking 
was fair, although insight was marginal.  He denied that his 
anxiety symptoms caused distress in the occupational or 
social areas of his life, but his psychological functioning 
appeared to be affected negatively by his strong sensitivity 
to noise.  The examiner rendered Axis I diagnoses of PTSD, 
mild, and alcohol dependence, in partial remission.  A Global 
Assessment of Functioning (GAF) score of 65 was assigned.

At the time of the veteran's January 1999 hearing before an 
RO hearing officer, he stated that his activities included 
sitting around the house, doing chores, going grocery 
shopping and shopping at malls.  He stated that he slept 
through the night if he took his medication properly, but 
woke up if he did not take his medication.  He stated that he 
had nightmares, a lot of which were about Vietnam.  He stated 
that he did not have any problems with relationships with 
family members due to his PTSD.  He indicated that he had 
hobbies, such as fishing and hunting, but he could not do 
them in Milwaukee because of transportation problems.  He 
stated that he got together every once in a while with 
friends.  He stated that he was a member of Disabled American 
Veterans, but could not attend meetings regularly because he 
did not have a car or a driver's license. 

Also of note is a VA discharge summary dated in February 
1995.  At that time, the veteran was hospitalized for alcohol 
detoxification.  On examination, the veteran reported 
flashbacks and nightmares, and a hyperarousable state.  
However, the recollections of Vietnam were said to be of no 
particular event, but rather of generalized ill feelings and 
memories of the experience.  He reported that he had had 
depression ever since Vietnam.  The examiner reported that 
the veteran had no complaints of a depressive mood throughout 
his hospitalization, and had no complaints with respect to 
his PTSD.  He also noted that the veteran's PTSD seemed well 
controlled on his current medical regimen.  The examiner did 
not diagnose PTSD on discharge.

The veteran's PTSD has been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  Under the criteria of DC 9411, a 30 percent 
evaluation is warranted when PTSD creates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted when such disorder creates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted when such disorder creates total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A review of the evidence detailed above reveals that the 
veteran's PTSD has been recently manifested by symptoms 
including anxiety and nervousness, depression, and chronic 
sleep impairment.  However, his functioning is generally 
satisfactory, with self-care and speech normal.  Indeed, the 
veteran himself has twice stated that his PTSD does not 
affect his relationships with family members, which appear to 
be satisfactory, and denied having any problems at work due 
to his psychiatric disorder.  Although the veteran is 
apparently not working at present, he indicated that his two 
most recent jobs ended when he was laid off due to his 
seizures, not due to his PTSD.  In addition, the examiner who 
conducted the October 1998 psychiatric examination diagnosed 
"PTSD, mild."  The Board finds that this symptomatology 
more closely corresponds to the level of severity 
contemplated by a 30 percent rating under DC 9411.

In addition, this level of severity is consistent with the 
GAF scores assigned to the veteran's PTSD, which was most 
recently assessed at 65.  According to the GAF scale 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of 65 is 
assigned when overall functioning is characterized by mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Indeed, the veteran's principal 
symptoms appear to be depression and insomnia, but he is 
generally functioning well, with good relationships with his 
wife, children, and friends.  Although the veteran is 
unemployed, he has stated that this is due to his inability 
to work because of seizures, rather than any PTSD 
symptomatology.

The Board acknowledges that the veteran has been found to 
exhibit some of the symptoms contemplated by a 50 percent 
rating, such as a flattened affect, circumlocutory (oblique) 
speech, impaired abstract thinking, and mood disturbances.  
However, recent examination reports indicate that he suffers 
from few, if any, of the other symptoms contemplated.  On the 
contrary, at the time of examination in October 1998, he was 
specifically found not to suffer from an abnormal speech 
rate, difficulty in understanding complex commands, 
impairment of short- or long-term memory, impaired judgment, 
or impaired abstract thinking.  In addition he has stated 
that he had no problems at his jobs other than the two lay-
offs due to seizures, and as such it does not appear that he 
has had difficulty in establishing and maintaining effective 
work relationships due to his PTSD.  Finally, the Board notes 
that at the time of alcohol detoxification in February 1995, 
the veteran had no complaints with respect to his PTSD, and 
the examiner opined that the veteran's PTSD was "well 
controlled" on his current medication.  Therefore, the 
evidence does not support an increased rating to 50 percent 
under DC 9411.

For the foregoing reasons, the Board finds that a 30 percent 
rating is the appropriate rating for the veteran's PTSD.  The 
Board would point out that its denial of the instant claim is 
based solely upon the provisions of the VA's Schedule for 
Rating Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extra-schedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) in the 
first instance.  In this appeal, however, there has been no 
assertion or showing that the disability under consideration 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  On the contrary, the veteran 
has stated that he has had no problems at work other than his 
seizures, and all of his hospitalizations appear to have been 
related to his alcohol abuse or alcohol withdrawal seizures.  
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a seizure disorder, to include as 
secondary to PTSD, is denied.

A disability rating in excess of 30 percent for PTSD is 
denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

